DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s updates to drawings of disclose are acknowledged, and the corresponding drawings objections are removed. 
Applicant's arguments filed 08/05/2020 have been fully considered but they are not persuasive.
Applicant argues regarding Kobayashi that since the e-chuck of Kobayashi recirculates gas exiting from the chuck through valves V4 and V5, one would not look to modify Kobayashi to include a second outlet between V3 and chuck 41 to return a portion of a gas flow to Va prior to entering chuck.
Examiner disagrees, and notes that Kobayashi does not establish recirculation of an unused gas. Kobayashi teaches recirculation of a used gas. This does not preclude circulating a gas before entering the chuck. Additionally, Applicant has not claimed (in claim 1) that the gas is returning to the inlet prior to entering the chuck. In response to 
Applicant argues that one would not look to a system for fabricating nanocrystals to modify Kobayashi to include a second outlet since they are completely unrelated technologies.
Examiner disagrees, in response to applicant's argument that Noyes is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Noyes is solving the same problem of reducing gas cost and economical savings as Applicant (see para. [0046] of instant specification). 
Due to the explanations above, Applicant's argument are rendered not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2003347283 to Kobayashi et al (“Kobayashi”) in view of WO 2014151942 (translated by US 2016/0030926) to Noyes et al (“Noyes”).
Claim 1: Kobayashi discloses a system to increase the efficiency of a gas for an electrostatic chuck, comprising: an inlet (inlet at V1 [valve], Fig. 3) to receive the gas (see para. [0018]); a first outlet (outlet of 62 [chamber] near V3 [valve]) coupled to the inlet (inlet at V1) to supply a first portion of the gas to the electrostatic chuck (4 [mounting table], see para. [0017-0018]), a controller (100 [control unit], see para. [0018]) coupled to control at least one of the inlet, the first outlet, and the second outlet (see where 100 is coupled at least V1, see para. [0024]).
However, Kobayashi does not explicitly disclose a second outlet coupled to the first outlet to re-circulate a second portion of the gas through a compressor to the inlet.
Noyes discloses a second outlet (834 [1st reactor recycle stream, Fig. 8b) coupled to a first outlet (814 [1st reactor effluent stream]) to re-circulate a second portion of the gas through a compressor (840 [compressor], see para. [0099]) to an inlet (808 [mixed reactor inlet stream]), for the purpose of recirculating at least a portion of the gas thereby reducing gas cost and economy (see para. [0099]). It is noted that in addition to the first portion being taught by Kobayashi, Noyes also teaches a first portion which is along path 814 (see Fig. 8b). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second outlet coupled to a first outlet recirculating to a compressor to the inlet as taught by Noyes with motivation to recirculate at least a portion of the gas thereby reducing gas cost and economy.
It is noted that Applicant has not yet claimed the servo device which contains the structure of the two outlets and facilitates the first and second portions of gas to the respective end points. 
Claim 3:  The system of Kobayashi in view of Noyes discloses wherein the gas is helium (see para. [0018] where helium is disclosed, Kobayashi), argon, neon, krypton, xenon, other inert gas, nitrogen, or any combination thereof.
Claims 4-7: The system of Kobayashi in view of Noyes does not explicitly disclose (claim 4) wherein the controller has a first configuration to control supplying the second portion of the gas through an orifice to a vacuum line for a first time interval, and wherein the controller has a second configuration to control the re-circulating the second portion of the gas for a second time interval;  (claim 5) wherein the controller has a third (claim 6) wherein the controller has a seventh configuration to control measuring a flow of the gas at a plurality of pressure values to generate a calibration curve; (claim 7) wherein the controller has an eighth configuration to control determining if the gas is supplied through the inlet, and wherein the controller has a ninth configuration to control sending a trigger signal to the compressor, if the gas is supplied to the inlet.
Yet the controller (100, Fig. 3, Kobayashi) is configured to read pressure sensors/detectors (para. [0024]), send signals to actuators of the various valves as a result of when set values are reach, or without those set values (see para. [0024]), monitor pressure (see para. [0024]), measure flow rate (see para. [0008], [0021]), which renders it capable of performing as necessary given the structure claimed above, for the purpose of  having high temperature control efficiency and reducing consumption (see para. [0010]). 
Additionally regarding some of the intended use limitations in claims 4-7, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the controller capabilities taught by Kobayashi as noted above with motivation to have high temperature control efficiency and reduce consumption.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Noyes as applied to claims 1, 3-7 above, and further in view of US 2004/0011463 to Nakagawa et al (“Nakagawa”).
Claim 2: The system of Kobayashi in view of Noyes discloses further comprising the compressor (840, Fig. 8b, Noyes) coupled to the second outlet (834) considered capable to increase a pressure of the second portion of the gas (see para. [0099]). 
However the apparatus of Kobayashi in view of Noyes does not disclose a gas storage coupled to the compressor to store the second portion of the gas.
Nakagawa discloses a gas storage (41 [gas tank], Fig. 1) coupled to a compressor (P5 [compressor]) to store a second portion of a gas (G [separated gas]), for the purpose of being appropriately stored (para. [0084]) to thereby reduce the amount of exhaust gas to be processed (see para. [0093]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gas storage with configuration as taught by Nakagawa with motivation to be appropriately stored to thereby reduce the amount of exhaust gas to be processed.
Claims 8-20: (Withdrawn).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718